Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 16 are the independent claims under consideration in this Office Action.  
	Claims 2-15 and 17-20 are the dependent claims under consideration in this Office Action.
           Claims 21-38 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to claim 9, there is no proper antecedent basis for the words “said blind recess”.

          Referring to claims 17-20, these claims include the limitations of claim 16 which has indefinite language and are therefore indefinite and rejected as well.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 2, 4-6, 8, 10-13 and 16-20 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Schwarz et al. (EP 149 550 A2)
          Schwarz et al. teach a polymer or plastic molded frame for maintaining a poster or sheet in a planar state. Posters are known to be formed of a textile or fabric. The frame includes at least four rails or borders 3 forming the sides of the frame and at least 4 corner pieces or base parts 1 for connecting the rails to corners and to each other and forming a completed frame. Each rail 3 includes apertures, recesses or open channels 16 (figure 1, for example) for accommodating extensions or protrusions 4. The .
          Claims 1-17 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Ninaber (WO 2007/123394 A1)
          Ninaber teaches a wooden, metal or molded plastic frame for maintaining a canvas or cloth sheet in a planar state. The frame includes at least four rails 1 (figure 1 or 18) forming the sides of the frame and at least four corner joints 181 (figure 18) for connecting the rails to corners and to each other and forming a completed frame. Each rail 1 includes corresponding cavities or slots or open channels for accommodating protrusions 181 therein (figure 18, for example). The protrusions are formed on adjacent sides of the corner pieces and inserted within the cavities for connections between the corner pieces and rails.  The channels are capable of being blind or extending along the entire length of the rail from end face to end face (as in figure 15).  The corner portions further include a miter angle partial slot 185, which includes an area as being sufficiently deep and capable of receiving an excess piece of material therein. The frame allowing a .  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. ‘550 in view of Strauh (6,253,471).
          Schwarz et al. disclose the invention as claimed. Schwarz et al. teach a plastic frame for maintaining a sheet in a planar state. The frame includes at least four rails with open channels. The corner portions include protrusions configured to be received and grippingly held within the open channels. However, Schwarz et al. do not suggest the frame and corner components being formed of wood.

          Strauh teaches a stretching frame for maintaining a sheet in a planar state. The frame includes at least four rails 11 with open channels 16. Corner portions are provided as including protrusions 12 and 13. The protrusions 13 are configured to be received and grippingly held within the open channels 16 and the protrusions 12 are received within blind recesses 17 (figure 6). Further, Stauh teaches the frame members 
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the components of the frame of Schwarz et al. as including them formed of wood and receivable within channels or blind recesses. Providing this would provide a more aesthetic frame and would in the long run help the environment by using a renewable material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,189,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the rails, corner pieces and slots with corresponding elements of claims 1-20 or the application are already covered in the claims of 10,189,299.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Siegel and Gilbert illustrate frame arrangements with corner pieces having miter angled slots.  Sodergren illustrates frame arrangement including .  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732